Citation Nr: 1542068	
Decision Date: 09/28/15    Archive Date: 10/05/15

DOCKET NO.  08-06 949A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

Entitlement to service connection for a heart condition, to include as secondary to service connected posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and his spouse


ATTORNEY FOR THE BOARD

J. Acosta, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November1951 to October 1954.

These matters come before the Board of Veterans' Appeals (Board) from a January
2007 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego California. In July 2013, the Veteran and his spouse testified at a hearing before the undersigned a transcript of that hearing has been associated with the record.

The Board notes that the Veteran's appeals for service connection for a stroke and walking condition have not yet been perfected for appeal as a substantive appeal (Form 9) has not been submitted.  The Veteran has until the end of the year December 2015 to submit this substantive appeal (Form 9).

The issues of entitlement to Special Monthly Compensation based on Housebound Status and regular need for Aid and Attendance and entitlement to Dependence Allowance for veteran with spouse (Frances) have been raised by the record in a June 27, 2014 statement, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

The Veteran is not shown by the most probative evidence of record to have been diagnosed with a heart condition at any time during the period on appeal.


CONCLUSION OF LAW


The criteria for service connection for a heart condition have not been met. 
38 U.S.C.A. §§ 1110, 1112, 1131, 1137, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307(a)(6), 3.310 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist
 
VA satisfied its duty to notify the Veteran pursuant to the Veterans Claims Assistance Act of 2000 (VCAA, 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2014), 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Pub. L. No. 112-154, §§ 504, 505, 126 Stat. 1165, 1191-93; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  The VCAA requires VA to assist a claimant at the time that he or she files a claim for benefits.  As part of this assistance, VA is required to notify claimants of the evidence that is necessary in substantiating their claims, and provide notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); Dingess v. Nicholson, 19 Vet. App. 473, 486 (2006). 
 
The notice required by the VCAA can be divided into three elements.  Specifically, VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that the claimant is to provide; and (3) that VA will attempt to obtain.  Beverly v. Nicholson, 19 Vet. App. 394, 403 (2005) (outlining VCAA notice requirements).  Notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004); see also Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

In the instant case, notice was provided to the Veteran in October 2006, prior to the adjudication of his claim in January 2007.  The content of the notice letter fully complies with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty to notify.

VA satisfied its duty to assist the Veteran in the development of his claim and to seek relevant records.  VA's duty to assist includes assisting the claimant in the procurement of service and other relevant records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2015).  The AOJ associated the Veteran's service treatment records, service personnel records, VA treatment records, and private treatment records identified with the claims file.  

In April 2014 and in April 2015, VA provided the Veteran with a medical examination and obtained a medical opinion addressing whether the Veteran had a heart disability.  The examination and opinion are adequate as the examination report shows that the examiner considered the Veteran's relevant history.  The examiner provided appropriate diagnostic testing, and the examiner provided an analysis to support his opinion.  See Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007) (holding that once VA undertakes the effort to provide an examination when developing a claim, even if not statutorily obligated to do so, VA must ensure that the examination provided is adequate).  

As VA satisfied its duties to notify and assist the Veteran, the Board finds that there is no further action to be undertaken to comply with the provisions of 38 U.S.C.A. § 5103(a), § 5103A, or 38 C.F.R. § 3.159 (2015), and that the Veteran will not be prejudiced as a result of the Board's adjudication of his claim.

Service Connection

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  To establish entitlement to service-connected compensation benefits, a Veteran must establish:  "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service-the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).  

Merits

In applying the first prong of this test, the Board notes that the medical evidence does not provide a current heart disability at any time during the appeal period.  While the first VA examination report in April 2014 included a notation to METS and a heart condition without explanation.  This report also included a contradictory conclusion that the Veteran did not have a heart condition.  This confusion led to the Board July 2014 remand and the subsequent April 2015 VA examination report.  This VA examination report included a review of the previous examination and the appropriate studies and found no heart disability.  Moreover, the Board notes that the Veteran's spouse in his July 2013 hearing testified "In all sincerity, my husband has not had a heart attack.  It must be a mistake in the record.  He had a stroke, but not a heart attack.  I don't know how that got into the record."  Considering the foregoing, the Board finds the evidence does not establish a current heart disability and the subsequent VA examination in April 2015 corrected what could only be a clerical error on the part of the April 2014 VA examination.  Thus, the first prong, a current disability, is not met and of the three prong test for service connection a current disability which can be service connected.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) (there can be no valid claim for service connection in the absence of a present disability).  Accordingly, the preponderance of the evidence is against the Veteran's claim, and entitlement to service connection for a heart condition is denied.






ORDER

Entitlement to service connection for a heart condition is denied.




____________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals





Department of Veterans Affairs


